Citation Nr: 1441326	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  09-28 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the left thumb, to include a left thumb or left wrist disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of status post removal of a cyst from the left shoulder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for status post inguinal hernia.

6.  Entitlement to service connection for a prostate disorder due to exposure to Agent Orange.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961 and from January 1963 to April 1981.  He was awarded the Combat Infantryman Badge and served in the Republic of Vietnam during the Vietnam era.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Virtual VA claims file and the electronic Veterans Benefits Management System contain several recently uploaded documents.  These documents include rating decisions and evidence that are either not directly relevant to the matter on appeal or are duplicative of what is currently contained in the paper claims file.

The Veteran provided testimony at an April 2011 Board hearing before an Acting Veterans Law Judge who is no longer at the Board.  A transcript of the hearing is associated with the claims file.  

As noted in the Board's September 2011 decision and remand in this matter, in April 2011 the Veteran withdrew his appeals as to the issues of entitlement to service connection for hypertension, fatigue, right-side pain, joint pain of the hands and feet, ingrown toenails, muscle pain, a foot disorder, chronic cough, weight loss and for disability caused by exposure to asbestos, Agent Orange and radiation.  The issues were withdrawn both in writing and on the record at a September 2011 Board hearing.  As was noted in a March 2014 decision of the Board, discussed further below, all aspects of the September 2011 Board decision, other than that part that denied entitlement to service connection for status post inguinal hernia, remain undisturbed.  

The March 2014 Board decision vacated that part of the September 2011 Board decision and remand that denied service connection for status post inguinal hernia, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 725 F.3d. 1312 (Fed. Cir. 2013).  The Veteran was sent a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process errors relating to the duties of the AVLJ that conducted the April 2011 Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one in its place.  Accordingly, the portion of the September 2011 Board decision that denied entitlement to service connection for status post inguinal hernia was vacated, and the remainder of the September 2011 Board decision and remand remained undisturbed.  

In correspondence dated in December 2012, the Veteran indicated that he did not want a new hearing in this matter notwithstanding that the AVLJ who conducted the Board hearing in this matter in April 2011 was no longer at the Board, see 38 C.F.R. § 20.707, and in September 2013 the Veteran indicated he did not want a new hearing in this matter notwithstanding that he was entitled to one pursuant to the settlement in National Org. of Veterans' Advocates, Inc., v. Secretary of Veterans Affairs, 725 F.3d. 1312 (Fed. Cir. 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding each of the claims on appeal, remand is required to obtain service treatment records (STRs).  Although several VA decisions reference a review of STRs for the period from September 1958 to September 1961, there is no specific reference to an entrance or discharge examination or a service treatment record from this period, nor is there any indication that they no longer exist or that attempts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002).  The only STR from this period is a record of immunizations, which would appear to have been received with the STRs for the second period for service, from January 1963 to April 1981, since it also includes recordations of immunizations received during this second period of service.  Accordingly, the STRs for the Veteran's first period of service, from September 1958 to September 1961, must be sought from the service department.  See 38 U.S.C.A. § 5103A(a)-(c).

Regarding the prostate disorder, remand is required for an addendum opinion that complies with Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that the Board errs as a matter of law when it fails to ensure compliance with a remand).  In September 2011, the Board requested a medical opinion be obtained by the AOJ as to whether the Veteran's prostate disorder was incurred or otherwise related to active service, to include as due to exposure to Agent Orange.  However, an October 2011 VA medical opinion did not include consideration of whether the Veteran's prostate disorder was related to exposure to Agent Orange.  

Regarding the left wrist or thumb disorder, remand is required for an addendum opinion that addresses all disorders of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (noting that the Board is not competent to supplement the record with its own unsubstantiated medical conclusions).  X-ray reports of the left hand discussed in the 2011 VA examination report include reference to a large geode in the left navicular as well as degenerative changes.  The examiner, however, provided a nexus opinion only in regards to the degenerative changes.  The Board does not have the medical expertise to determine the significance of this finding.  A nexus opinion regarding this finding must be provided.    

Regarding the headaches, remand is required for an adequate addendum opinion that addresses lay statements.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay statements).  In the October 2011 VA examination report, the examiner provided a negative nexus opinion, noting that there was no treatment during service or in the VA records.  At the Board hearing and in written statements, however, the Veteran reported that he has had continuous symptoms, but self-treated his headaches with over the counter medication.  

Regarding the low back disorder, remand is required for an adequate addendum opinion that considers all the relevant evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that probative value of an opinion is directly related to whether the examiner was informed of the relevant facts in rendering a medical opinion).  It does not appear that the October 2011 VA examiner fully reviewed the STRs, as the only incident that was noted was the June 1972 incident.  Additionally, the examiner found there was no record of chronicity during service.  But STRs include incidents of treatment of the Veteran's low back in August 1973, June 1977, and a history of recurrent back pain in September 1980.  Also, records of VA treatment since the date of the October 2011 VA examinations included references to ongoing back pain.  

Regarding the shoulder disorder, remand is required for an addendum opinion that considers an in-service event.  See Dalton, 21 Vet. App. at 39-40.  In association with the February 1981 discharge examination, the Veteran provided a history of having had his shoulder operated on at age 19.  In the Veteran's September 2007 claim, he reported that the shoulder was operated upon in 1960.  These assertions are consistent with one another and if correct, place such an operation during active service.  The October 2011 examiner provided a negative nexus opinion based in part on the fact that there is no notation of such a surgery during active service.  As noted, the STRs for the first period of active service from September 1958 to September 1961 have not been obtained or associated with the Veteran's claims file.  If the STRs for the Veteran's first period of service are obtained and are consistent with such a surgery having taken place, or if they are not obtained, the Veteran should be provided a VA examination premised on the finding that the Veteran underwent surgery for a removal of a cyst from the left shoulder during his first period of active service, for the purpose of identifying any current residuals of the surgery.  

On remand, the AOJ should seek to obtain any additional relevant records of VA treatment.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact all necessary sources to obtain the STRs from the period of service, from September 1958 to September 1961, and to obtain the Veteran's complete official military personnel file, as it may contain entrance and discharge examinations, temporary physical profiles, and other relevant material pertaining to his first period of service should the service treatment records not be found.  Document for the claims file the actions taken.

2.  If the AOJ is unable to obtain the Veteran's service treatment records for his period of service from September 1958 to September 1961, he should be informed of this fact and be notified of collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits, letters to and from the Veteran during or after military service detailing the in-service incident; accounts, statements, and letters from his family, friends, acquaintances, and coworkers, detailing each respective writer's recollection of the development of the Veteran's in-service incident and resulting injuries; post-service physical examinations; employment examinations; insurance claims; and any other material that would substantiate the Veteran's claim.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left thumb or left wrist disorder, headaches, residuals of surgery of a cyst on the left shoulder, an inguinal hernia or residuals of an inguinal hernia, or a prostate disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The Veteran should be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.

The AOJ should specifically seek to obtain records of treatment in October 2011 that was scheduled for the purpose of checking his headaches and left shoulder disorder, as referenced in a letter received from the Veteran in October 2011.  

4.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any left wrist or thumb disorder from a VA examiner.  If an examination is deemed necessary, it must be provided.  The entire paper and virtual claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the large geode noted in the October 2011 x-ray report is a residual of a 1969 fracture of the left thumb.

6.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his prostate disorder from a VA examiner.  If an examination is deemed necessary, it must be provided.  The entire paper and virtual claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate disorder was caused or aggravated by Agent Orange exposure. If necessary, the examiner should review the medical literature and provide references to current medical literature to support the opinion provided.

7.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his headaches from a VA examiner.  If an examination is deemed necessary, it must be provided.  The entire paper and virtual claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches are caused or aggravated by active service.  The examiner must specifically address the Veteran's assertions of continuous symptoms since service discharge and the prior 2011 VA examination.  The examiner must also provide a clarifying medical opinion as to whether the report in section I (the Diagnosis section) of the October 2011 VA examination for headaches that indicates that a diagnosis of tension headaches was rendered in "1970-1971" (quotations added) was based on review of the STRs or was related by history as provided by the Veteran.  (The Board notes that in the medical opinion section of the report it was indicated that there was no report of treatment for headaches in the service treatment records.)

The AOJ should also request a clarifying medical opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran's current tension headaches, as diagnosed by the October 2011 VA examiner, are caused or aggravated (chronically worsened) by the Veteran's service-connected PTSD.

8.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of any current residuals of in-service surgery to remove a cyst of the left shoulder from a VA examiner.  If an examination is deemed necessary, it must be provided.  The entire paper and virtual claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the any left shoulder disorder is a residual of a surgery to remove a cyst.   

In association with the February 1981 discharge examination, the Veteran provided a history of having had his shoulder operated on at age 19, and in the Veteran's September 2007 application for service connection the Veteran indicated that the shoulder was operated upon in 1960.  These assertions are consistent with one another and such an operation would have taken place during the Veteran's first period of active service.  

The October 2011 examiner provided a negative nexus opinion based in part on the fact that there is no notation of such a surgery during active service.  However, as noted, the STRs for the Veteran's first period of active service from September 1958 to September 1961 have not been obtained or associated with the Veteran's claims file, and the surgery, if it took place as described, would have occurred during the Veteran's first period of active service.  

If the STRs for the Veteran's first period of service are obtained and are consistent with such a surgery having taken place, or if they are not obtained, the VA examination should be premised on the finding that the Veteran underwent surgery for a removal of a cyst from the left shoulder during his first period of active service, and the examiner should seek to identify any current residuals of the surgery.

9.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of his low back disorder from a VA examiner.  If an examination is deemed necessary, it must be provided.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back disorder was caused or aggravated by active service.  If the Veteran is found to have arthritis of the back, the examiner should provide an opinion as to whether it is at least as likely as not that the arthritis began within one year after discharge from active service or is related to any incident of service.

The VA examiner should review the STRs for the Veteran's first period of service, if they are obtained, and should review the STRs for the Veteran's second period of active service, to include a June 1972 record of treatment for back trouble, a June 1972 record of treatment for low back strain, an August 1973 record of treatment for a thoracic contusion, a June 1977 record of treatment for back spasms and back strain, and a September 1980 periodic examination medical history in which the Veteran reported a history of recurrent back pain.

The examiner should additionally review post-service service department records showing a June 1994 diagnosis of lumbosacral strain and muscle strain of the back, and a July 1994 diagnosis of narrowing of disc space L5-S1.  The examiner should also review recent VA records of treatment reflecting complaints of back pain.  The examiner must consider the Veteran's lay statements regarding onset of his back pain.

10.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

11.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

12.  Thereafter, the AOJ should review the claims file and ensure that no other notification or development action, in addition to that directed above, is required.  This should include consideration of what additional development may be needed in light of what is found in the service treatment records for the Veteran's first period of active service from September 1958 to September 1961, if such records are obtained from the service department.  See 38 U.S.C.A. § 5103A.   If further action is required, the AOJ should undertake it before readjudication of the claims.

13.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

